JOHNSON, J.,
concurring specially: I concur with the remarks of my brother Souter in State v. Kellenbeck, 124 N.H. 760, 474 A.2d 1388 (1984), in his special concurring opinion in which he stated:
“I concur in the result and wish only to express . . . my reservation about the approach to State constitutional adjudication adopted in State v. Ball, 124 N.H. 226, 471 A.2d 347 (1983), and followed here. When a federal constitutional standard is binding upon us and we do not question the soundness of the result it would require, I would rest the decision of the case on the federal standard. I would concentrate on the development of State constitutional law in those cases when a State rule would be different from its federal counterpart and would affect the outcome. I believe that over the long term, the adjudicatory process is likely to lead to sounder results when a practical difference is at stake.”
Id. at 766-67, 474 A.2d at 1392.